DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 23 February 2022.
The amendment filed 23 February 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 17 were amended in the amendment filed 23 February 2022.
Claims 12 and 14-16 are withdrawn from consideration.
Claims 1-5, 7-11, 13, and 17-19 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of a shell in the claim.
Claims 18-19 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2012/0189908 A1; hereinafter “Tsutsumi”) in view of in view of Lobert (US 2018/0019459 A1; hereinafter “Lobert”).
Regarding claims 1, 17, and 18, Tsutsumi teaches a cap assembly (Figs. 5-7), comprising a cap plate (cover plate 3; ¶ 0068), a first electrode terminal (terminal bolt 14/connecting plate 15; ¶¶ 0071-0072), a sealing member (outer gasket 11; ¶ 0072), a fixing member (terminal retainer 13; ¶ 0072) and a connecting member (rivet 12/plastic plate 10; ¶¶ 0071-0073), wherein: 
the cap plate has an electrode lead-out hole (through hole 3a; Figs. 5-7 and ¶¶ 0071 and 0075); 
the first electrode terminal comprises a terminal board (i.e. connecting plate 15) covering the electrode lead out hole (see plate 15 covering the hole 3a in Fig. 5);
the sealing member surrounds the electrode lead-out hole and is disposed between the cap plate and the first electrode terminal to seal the electrode lead-out hol
wherein the cap plate is made of a metal material (¶ 0068), the connecting member is made of a metal material (¶ 0085), the fixing member is a hard plastic member (¶ 0080),  the fixing member is fixed to the connecting member (see rigid connection between fixing member 13, connecting member 12 in Fig. 5), the connecting member is in direct contact with the cap plate so that the connecting member is fixed to the cap plate (see direct contact between rivet 12 and plastic plate 10 with cover plate 3 in Fig. 5), the fixing member is fixed to the cap plate by the connecting member (Figs. 5-6 showing connection of fixing member 13 to cover plate 3 via connection portion 12 and intervening structure of 14/15), and an outer peripheral surface of the first electrode terminal is at least partially surrounded by the fixing member to fix the first electrode terminal to the fixing member (see terminal 14/15 surrounded by fixing member 13; Figs. 5-7), and wherein the first electrode terminal is completely located outside a shell of the secondary battery (see first electrode terminal 14/15 located on the outside of the shell/case body 2 of the battery in Figs. 5-7 and thus reading on the limitation claimed).  
However, Tsutsumi is silent to the specifics of the first electrode terminal as recited in instant claim 1.
Lobert teaches batteries (abstract, ¶ 0001). Lobert teaches the first electrode terminal of the battery comprises a first terminal board (100, 84) and a second terminal board (133, 131) connected with the first terminal board, wherein the first terminal board is located at a side of the second terminal board away from the cap plate, the second terminal board covers the electrode lead-out hole, and the material of the first terminal board and the material of the second terminal board have different base metals (see Figs. 8-9; ¶ 0061).
The devices of Tsutsumi and Lobert are analogous references in the field of batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first electrode terminal of Tsutsumi to include first and second terminal boards with different material for improving the contact between the cap layer and electrode terminal, and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 I. A., and KSR v. Teleflex (Supreme Court 2007). Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the first electrode terminal structure of Tsutsumi for that of Lobert because the simple substitution of one known element for another, in the instant case first electrode terminal structures in batteries, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Lobert above (see MPEP 2143 I. B.). The modification would necessarily result in the claimed materials and the structure of first and second terminal boards in the claimed configuration relative to the cap plate and the electrode lead out hole recited in claim 1 (see above).
Furthermore, regarding limitations in claim 17, modified Tsutsumi further teaches a secondary battery (abstract and Figs. 1-7), comprising: 
a shell (case body 2; ¶ 0068) having an opening (top portion of battery under cap plate 30); 
an electrode assembly accommodated in the shell (Fig. 4; ¶ 0069); and 
the cap assembly of claim 1 (see above), wherein the cap assembly covers the opening of the shell to enclose the electrode assembly in the shell (Figs. 1-3).  
Regarding limitations recited in claim 18, modified Kim further teaches a battery module (abstract, Figs. 1-7), comprising: a busbar (electrode assembly 4 connected to the first terminal board, alternatively current collector 8; ¶ 0071; see Lobert and modified Tsutsumi above); and 4the secondary battery of claim 17 (see above). The Examiner notes the recitation “is welded” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 2, modified Tsutsumi teaches the cap assembly of claim 1, and further teaches the sealing member is in close contact with the cap plate and the second terminal board (see Figs. 5-7 showing close contact between sealing member 11, cap plate 3, and second terminal board of modified device above).
Regarding claim 3, modified Tsutsumi teaches the cap assembly of claim 1, and further teaches the first terminal board and the second terminal board form a composite board strip (see modification above; Figs. 8-9 of Lobert).
Regarding claim 4, modified Tsutsumi further teaches the second terminal board further comprises an extension portion extending into the electrode lead-out hole (see modification above; Tsutsumi Figs. 5-7 and Figs. 8-9 of Lobert).
Regarding claim 5, modified Tsutsumi teaches the cap assembly of claim 1, and further teaches the first terminal board and the second terminal board are joined together (Lobert Figs. 8-9). The Examiner notes the limitation “wherein the first terminal board and the second terminal board are joined together by a cold rolling method, a hot rolling method, an explosion compound method, or an explosion rolling method” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claims 1 and 5 are directed to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Tsutsumi meets all structural limitations presented, and the steps of the different rolling methods do not provide any additional structural differences between the claimed invention and the device of the prior art, the limitations are considered met.
Regarding claim 7, modified Tsutsumi teaches the cap assembly of claim 1, and further teaches wherein one of the first electrode terminal and the fixing member has a convex portion, and the other has a concave portion that accommodates the convex portion, and the convex portion is fitted with the concave portion (see fitting recess on the first electrode terminal 14c, i.e. concave portion, which fits the fitting projection 13c of the fixing member, i.e. the convex portion, as claimed; Figs. 5-7 and ¶ 0084). Alternatively, in a second interpretation, the terminal head (14a) of the first electrode terminal can correspond to a convex portion which fits into the concave portion of the fixing member (i.e. recess 13b; Figs. 5-6 and ¶ 0081).
Regarding claim 8, modified Tsutsumi teaches the cap assembly of claim 7, and further teaches the convex portion is provided on the outer peripheral surface of the first electrode terminal (i.e. second interpretation, where terminal head 14a corresponding to the convex portion), the concave portion is provided on an inner wall surface of the fixing member corresponding to the convex portion (recess 13c), and a surface of the first electrode terminal away from the cap plate protrudes from a surface of the fixing member away from the cap plate (see protrusion of terminal shaft 14b away from the cap plate 3 in Figs. 5-6).
Regarding claim 9, modified Tsutsumi teaches the cap assembly of claim 8, and further teaches the convex portion is provided on an outer peripheral surface of the first terminal board (see modification above and Tsutsumi Figs. 5-7).
Regarding claim 10, modified Tsutsumi further teaches a portion of the fixing member is located between the cap plate and the first electrode terminal (see fixing member 13 in Figs. 6-7 in the claimed position between cover plate 3 and first electrode terminal 14/15).
Regarding claim 11, modified Tsutsumi further teaches the connecting member (rivet 12/plastic plate 10) comprises a nail body (i.e. body 12a; ¶ 0079) and a limiting portion which are connected with each other (second crimping part 12c; see connection in Figs. 5-6; ¶¶ 0077-0079), and wherein an outer peripheral surface of the limiting portion protrudes from an outer peripheral surface of the nail body (see Fig. 5), an end of the nail body away from the limiting portion is fixed on the cap plate (see Fig. 5), and the limiting portion is engaged with the fixing member (see Fig. 5).
Regarding claim 13, modified Tsutsumi further teaches the connecting member (rivet 12/plastic plate 10 in Figs. 5-7) comprises an undercut (see undercut/recess in 10 in Fig. 7) and an undercut hole (see hole between 12b in Fig. 5), wherein the undercut hole is provided on a surface of the cap plate facing the fixing member (see hole on a surface of cap plate 3 facing fixing member 13 in Fig. 5), and an aperture of the undercut hole is increased along a direction from the first terminal board to the cap plate (see increasing hole size in Fig. 5), the undercut is connected with the fixing member (see connection to 13 in Fig. 5) and is adapted with the undercut hole in form, and the undercut is fitted with the undercut hole (see Figs. 5-6 showing the undercut and undercut hole adapted to each other, broadly recited).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Tsutsumi in view of Lobert, and further tin view of Byun et al. (US 2011/0244309 A1; hereinafter “Byun”).
Regarding claim 19, modified Tsutsumi teaches the device of claim 18, the limitations of which are set forth above, but is silent to the material of the bus bar and first terminal board being the same.
Byun et al teaches a battery comprising busbar and electrode having the same material (¶ 0023).
The devices of modified Tsutsumi and Byun are analogous references in the field of batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the bus bar and first terminal board modified Tsutsumi to be made of the same material as taught above by Byun, because the selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment. Modified Tsutsumi teaches the limitations of amended claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0268999 A1 teaches an external electrode terminal (abstract; Figs. 2-3). US 8,920,967 B2 teaches a battery with an external electrode terminal completely outside a shell of the battery (Figs. 4-7). US 2013/0108916 A1 teaches an external electrode terminal completely outside a shell of the battery (Figs. 1-4), similar to Tsutsumi above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726